DeNNY, J.
The devise from J. H. Rawls to C. C. Rawls and wife, is for their natural lives and then to the heirs of C. C. Rawls. Under the rule in Shelley’s case, which has been firmly established in this jurisdic*539tion as a rule of law, C. C. Rawls took tbe devised property in fee simple, subject to tbe life estate of bis wife. Cotten v. Moseley, 159 N. C., 1, 74 S. E., 454; Smith v. Smith, 173 N. C., 124, 91 S. E., 721; Daniel v. Harrison, 175 N. C., 120, 95 S. E., 37; Hartman v. Flynn, 189 N. C., 452, 127 S. E., 517. Therefore, the judgment docketed against C. C. Rawls by tbe Shapleigh Hardware Company, on 21 November, 1941, became a lien on bis interest in tbe devised property.
Consequently, tbe judgment of tbe court below is erroneous, and is
Reversed.